Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 18 in the reply filed  is acknowledged. As a result of Applicant’s election claims 8-17 and 19-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The Examiner notes that although no drawings appear to be present in PAIR/DAV, such absence of the drawings is to be corrected by Office by utilizing Applicant’s WIPO Publication. Therefore, the Examiner has reviewed the application utilizing the drawings found in the WIPO Publication. 
If Applicant had intended alternate drawings be utilized said drawings must be provided.  Applicant is required to furnish said new drawings under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.

Claim Interpretation
Examiner notes in several of the claims, Applicant’s representative recites the limitation “the working medium”, Examiner notes that although it is clear that such limitation is reciting back to “a gaseous working medium” for purposes of consistency and improved clarity it would be appreciated if “the working medium” was changed to “the gaseous working medium” throughout the claims. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a piston closure element” in claim 3 (line 2 of claim 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first direction" in line 3 (of claim 18).  There is insufficient antecedent basis for this limitation in the claim. Examiner notes there has been no previous mention of a first direction, and therefore the claim language should read “a first direction”. Appropriate correction is required. 
Claim 34- 37 are rejected based on their dependency of independent claim 18. 
Claim 37 recites the limitation “the filling valve” in line 1 (of claim 37). There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there has been no previous mention of a filling valve prior to this recitation. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6, 7, 18 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tunkers, U.S. Patent 8,967,034 (hereinafter “Tunkers”). 
In Reference to Claim 1: 
Tunkers discloses a pneumatic actuator (Column 1, lines 7-17), comprising a first piston surface which acts counter to a gaseous working medium in a first volume, wherein a pressure in the first volume effects an actuator force in a first direction upon the first piston surface; a second piston surface which acts counter to the working medium in a second volume, wherein a pressure in the second volume effects an actuator force in a second direction which is opposite to the first direction, upon the second piston surface; a throttle between the first volume and the second volume; an inlet/outlet opening of the first volume for bringing the working medium into and discharging it out of the first volume; wherein the first piston surface is larger than the second piston surface. See, Annotated Figure below which illustrates all the elements.

    PNG
    media_image1.png
    683
    1139
    media_image1.png
    Greyscale

In Reference to Claim 2:
Tunkers further discloses wherein the pneumatic actuator further discloses an end position dampening for closing the inlet/outlet opening. See, Col 10, Lines 53-55. 
In Reference to Claim 3: 
Tunkers further discloses wherein a piston closure element (22) is arranged for closing the inlet /outlet opening. See, Figure 1 wherein the inlet closed and Figure 2 wherein the inlet open. See, also Col 10, lines 53-55.
	In Reference to Claim 4 
Tunkers further discloses wherein the piston closure element (22) is also arranged for separating a working medium filling conduit (26) with respect to the first volume. See, Figure 1 or 2.
In Reference to Claim 6: 
Tunkers further discloses wherein the first piston surface (6) and the second piston surface (7) are formed on separate pistons, whose movements are mechanically coupled to one another. See, Figures 1-3 which illustrate the motion of the two pistons. 
In Reference to Claim 7: 
Tunkers further discloses 1, wherein the first piston surface (6) and a piston closure element (22) for closing the inlet/outlet opening are formed on the same piston. See, Figure 1 and 2. 
In Reference to Claim 18: 
Tunkers discloses A method for operating a pneumatic actuator which comprises: a first piston surface which acts counter to a gaseous working medium in a first volume, wherein a pressure in the first volume effects an actuator force in the first direction upon the first piston surface; a second piston surface which acts counter to the working medium in a second volume, wherein a pressure in the second volume effects an actuator force in a second direction which is opposite to the first direction, upon the second piston surface; with the following steps: " filling the first volume with a gaseous working medium which is under pressure, pressure compensation between the first volume  and the second volume through a throttle and, by way of this, on account of a surface area difference between the first piston surface and the second piston surface, moving the actuator in the first direction;  discharging at least a part of the working medium out of the first volume;  by way of a more rapid pressure drop in the first volume than in the second volume, moving the actuator in the second direction. See, Annotated Figure above; See also, Col. 10 lines 50-56. Examiner notes that a rapid pressure drop can also occur via the first volume should the sealing plug (43) be removed allowing for rapid motion of the actuator in a second direction.  
In Reference to Claim 36: 
Tunkers further discloses wherein the discharging of at least a part of the working medium out of the first volume is carried out by way of opening an inlet/outlet opening of the first volume. See, Col. 9 line 44 to Col. 11. Line 6 which discloses the full mode of operation. 
Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchison et al., German Patent Publication DE 69302704 (hereinafter “Hutchison”).
In Reference to Claim 1: 
Hutchinson discloses a pneumatic (pneumatic ( page 28, lines 16-37: recite “pneumatic actuator piston assembly”) actuator, comprising a first piston surface which acts counter to a gaseous working medium in a first volume, wherein a pressure in the first volume effects an actuator force in a first direction upon the first piston surface; a second piston surface which acts counter to the working medium in a second volume, wherein a pressure in the second volume effects an actuator force in a second direction which is opposite to the first direction, upon the second piston surface; a throttle between the first volume and the second volume; an inlet/outlet opening of the first volume for bringing the working medium into and discharging it out of the first volume; wherein the first piston surface is larger than the second piston surface. See, Annotated Figure below which illustrates all the elements.

    PNG
    media_image2.png
    634
    779
    media_image2.png
    Greyscale

In Reference to Claim 5: 
	Hutchinson discloses wherein the first piston surface and the second piston surface are formed on the same piston.  See, Annotated Figure Above.  

Allowable Subject Matter
Claim 34-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to disclose the use a filling valve (which is specifically recognized by a person having ordinary skill in the art (PHOSITA) as a either a pilot or mechanically actuated open-close valve (as shown in Figure 3 valve 49)) and such a modification to include a filling valve as required by the claims would not have been obvious to a person having ordinary skill in light of how the prior art recited functions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GB 2457800 discloses a pneumatic (via explosion of gases) actuator which is capable of meeting the limitations set forth in claim 1 and 5, respectively. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/           Examiner, Art Unit 3745